Case 4:20-cv-00061-RCY-LRL Document 71 Filed 11/17/20 Page 1 of 4 PageID# 445



                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Newport News Division


DAVID LONDO
on behalfofhimselfand others similarly situated, et al.,

       Plaintiff,

       V.                                                   Civil Action No: 4:20cv61


KING'S CREEK PLANTATION,LLC., et al..

       Defendants.


                          SETTLEMENT CONFERENCE ORDER


       This case has been referred to the undersigned for a settlement conference. In order to

facilitate the just and expeditious resolution of this case, it is ORDERED as follows:

       1.      In an effort to minimize public interaction in the wake of the public health

emergency posed by COVID-19,see EDVA General Orders 2020-02 and 2020-03, all parties and

their lead counsel are required to appear before the undersigned via Zoomgov remote proceedings

for a settlement conference at 9:30 a.m. on December 21, 2020, for the purpose of conducting

discussions, in good faith, towards a compromised resolution of this case.

       2.      EACH PARTY MUST BRING TO THE SETTLEMENT CONFERENCE A

PERSON WITH FULL AND COMPLETE AUTHORITY TO SETTLE THE CASE. Local

Civil Rule 83.6.


       3.      The authority of persons in attendance shall include the ability to completely

resolve all facets of the case without the need to seek or obtain additional authority from persons

not in attendance. An insured party shall appear together with a representative ofthe insurer with

authority to negotiate and conclude a settlement. An uninsured corporate party shall appear by a

                                                1
Case 4:20-cv-00061-RCY-LRL Document 71 Filed 11/17/20 Page 2 of 4 PageID# 446



party representative with authority to negotiate and conclude a settlement. If there are issues

involving medical or other liens, plaintiff shall attempt to have a representative for the lienholder

present or available by telephone with authority to negotiate and conclude a settlement.

       4.      Prior to the settlement conference, the parties should make a good faith effort to

negotiate and settle the case. Specific proposals and counter proposals beyond the initial offer

and demand should be exchanged.

       5.      The substantive negotiations at the settlement conference are confidential and may

not be used by the parties for any purpose other than settlement. Federal Rule of Evidence 408.

       6.      The parties must:

               a. Submit a brief memorandum of five pages or less directly to the chambers

                   of the undersigned (do not file in the clerk's office) by NOON on

                   MONDAY,DECEMBER 14, 2020. Do not serve a copy of the letter on the

                   opposing party unless you wish to disclose your settlement position. The

                   memorandum can be emailed to marv beth kopso@vaed.uscourts.gov and

                   William palmer@vaed.uscourts.gov

               b. The memorandum will be considered and maintained on a confidential basis

                   and will be destroyed upon conclusion of the conference, regardless of

                   outcome.


               c. The memorandum should address the following:

                       i.     An objective overview of the basic allegations and relevant facts;

                       ii.    A realistic assessment of the strengths and weaknesses of each

                              party's position;

                       iii.   A summary of settlement discussions to date;

                                                  2
Case 4:20-cv-00061-RCY-LRL Document 71 Filed 11/17/20 Page 3 of 4 PageID# 447




                      iv.     A statement of settlement expectations (to include proposed

                              settlement offers); and

                         V.   The identity ofeach individual you have invited to the conference so

                              that we may be aware of who and how many will be on the call.

                              Once we have this information, a link and instructions will be

                              emailed to you to join the conference on the specific date.

                              Counsel are responsible for providing all attending parties with

                              the invitation link.


       8.      If the case presents unusual circumstances, or if you have any questions, counsel

are encouraged to set up a conference call with the undersigned.

       9.      At the settlement conference, counsel must be prepared to provide a brief oral

presentation outlining the factual and legal highlights of the case to be followed by separate

confidential caucuses.


       10.     The parties must be prepared to reduce to memorandum form at the conclusion of

the conference the basic terms of any settlement agreement. In the alternative, the court may

require counsel and the parties to state the terms of the settlement agreement on the record.

       11.     Ifex parte or other confidential discussions occur during the settlement conference,

the undersigned will not conduct any other hearing or make any further decisions in this case after

beginning the settlement conference. The undersigned will not disclose the information received

during the settlement conference to anyone without the permission of the party providing the

information. The discussions occurring in the settlement conference may not be used by or

against any party. Federal Rule of Evidence 408.

       12.     If a party appears at the settlement conference without having complied with the

                                                 3
Case 4:20-cv-00061-RCY-LRL Document 71 Filed 11/17/20 Page 4 of 4 PageID# 448




requirements of this Order, the Court may continue or cancel the settlement conference, and may

assess against the noncomplying party, attorney, or both, a monetary sanction which may include

the fees and expenses incurred by the other parties in attending the settlement conference.

       13.     IF   THE    MATTER IS SETTLED              AT    ANY    TIME     BEFORE        THE

CONFERENCE TAKES PLACE, THE PARTIES ARE DIRECTED TO APPRISE THE

CHAMBERS OF THE UNDERSIGNED.

       The Clerk is DIRECTED to forward a copy of this Order to all counsel of record.

       It is so ORDERED.




                                                            Lawrence R. Leopard
                                                       United States Magistrate Judge

Norfolk, Virginia
November 17, 2020
